Exhibit 99.1 FOR IMMEDIATE RELEASE NewStar Capital Sponsors Seventh Loan Fund Issues $410 Million Arch Street CLO Backed by Broadly Syndicated Bank Loans Boston, MA, September 21, 2016 - NewStar Financial, Inc. (Nasdaq:NEWS), an internally-managed commercial finance company and asset manager, announced today that its liquid credit platform, NewStar Capital LLC (“NewStar Capital”), completed a $410 million broadly syndicated loan securitization known as Arch Street CLO (“Arch Street”).Arch Street represents the second CLO issued by NewStar this year and its twentieth securitization since inception.
